Title: Thomas Jefferson to Archibald Stuart, 18 December 1819
From: Jefferson, Thomas
To: Stuart, Archibald


					
						Dear Sir
						
							Monticello
							Dec. 18. 19.
						
					
					It is my misfortune to be mistaken for a sturdy Mathematician. I was never but an Amateur, and long desuetude has lessened even the familiarity I once had with these subjects, and rendered it difficult for me to recall what I may have once known. be this as it may, this false reputation has made me a kind of Vortex into which the projects of our country are very much emptied. the views of their authors are to get a recommendation of their inventions or discoveries which they may publish to procure a readier sale for their books and patents. I have for several years refused these examinations, and sent back their papers unread, protesting against the sacrifice of the remains of my life in the investigation for others of projects which very often require a great deal of consideration, much research, and sometimes elaborate calculations. and I am now so fast forgetting what I have formerly known that I ought not to risk myself on paper on difficult subjects, nor commit myself to unpleasant criticisms on errors either real or supposed. Mr Fuller, whom I accidentally met in Charlottesville, presented me your letter, which possessed him at once of every attention I could give him. but when he told me his wish was that I should give my opinion on his supposed discovery of the longitude, I tried to beg off, but in vain. he said it was so plain and demonstrable that it would cost me no more than the time of reading it. yet, baseless as I found it to be it has occupied me a day or two in considering it, and putting an answer into as inoffensive a form as I could. for really what of his supposed discovery is solid, is not new, and what is new is  not solid. I inclose it open for your perusal, & will pray you to seal it before delivery.
					I have to renew my acknolegements to mrs Stuart & yourself for the repetition of the acceptable present from the fruits of your meadows and dairy, and with the homage of my respect to her I salute you with constant & affectionate friendship.
					
						
							Th: Jefferson
						
					
				